The statement of facts, in substance, and the questions of law involved herein are identical with those in the case of State of Oklahoma ex rel. Roy Walcott, State Bank Commissioner, v. C.A. Zoll, No. 15046, this day decided, 113 Okla. 208,240 P. 1035, and the opinion and syllabus of said case are adopted herein, and in addition thereto we affirm that part of the finding and judgment of the trial court that, inasmuch as $4,000 of the purchase price for the bank stock was paid for with certain municipal bonds and which bonds were found among the assets of the defunct bank, defendant in error be given a preference on his judgment in the sum of $4,000 over the claims of depositors and other creditors of the bank.
The judgment of the trial court is hereby modified, making the balance of the judgment of defendant in error, after giving said $4,000 preference, subject to and to be paid from the assets of said bank only after the unsecured deposits are paid to depositors in full, and with this modification the judgment of the trial court is affirmed.
All the Justices concur. *Page 212